Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 1 of 20 PageID 1059




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

LIDIA GOODWIN,

            Plaintiff,

v.                                                  CASE NO. 6:20-cv-1291-MCR

ACTING COMMISSIONER OF
THE SOCIAL SECURITY
ADMINISTRATION,

           Defendant.
__________________________________/

                 MEMORANDUM OPINION AND ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an

administrative decision denying her application for a period of disability and

disability insurance benefits (“DIB”). Following an administrative hearing

held on May 29, 2019, the assigned Administrative Law Judge (“ALJ”) issued

a decision on July 8, 2019, finding Plaintiff not disabled from April 8, 2017,

the alleged disability onset date, through December 31, 2018, the date last

insured.   (Tr. 21-59.) Based on a review of the record, the briefs, and the

applicable law, the Commissioner’s decision is AFFIRMED.




      1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 17.)
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 2 of 20 PageID 1060




      I.    Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings

are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389,

390 (1971). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have

reached a contrary result as finder of fact, and even if the reviewer finds that

the evidence preponderates against the Commissioner’s decision. Edwards

v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence

as a whole, taking into account evidence favorable as well as unfavorable to

the decision. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord

Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (stating the court must

scrutinize the entire record to determine the reasonableness of the

Commissioner’s factual findings).

      II.   Discussion

      Plaintiff raises two issues on appeal. First, she argues that the ALJ


                                       2
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 3 of 20 PageID 1061




did not offer sufficient justification for finding Plaintiff’s testimony regarding

her symptoms from asthma (shortness of breath and coughing) and

rheumatoid arthritis (chronic joint pain and stiffness) to be inconsistent with

the evidence. Plaintiff asserts that the ALJ failed to meaningfully address

any of the factors listed in 20 C.F.R. § 404.1529(c)(3), including Plaintiff’s

daily activities, medications, and their side effects. Further, Plaintiff argues

that the ALJ erred in concluding that her irritable bowel syndrome (“IBS”)

was not a severe impairment at step two of the sequential evaluation

process, 2 and in failing to account for the symptoms associated with this

impairment (such as inflammation, abdominal pain, diarrhea, and dizziness)

and any resulting limitations (such as the need to be off task) in the residual

functional capacity (“RFC”) assessment.

      Defendant responds that the ALJ properly discounted Plaintiff’s

subjective complaints that were inconsistent with other substantial evidence,

found her IBS to be non-severe in accordance with the regulations and

Eleventh Circuit case law, and relied on the testimony of a Vocational Expert

(“VE”) to find that Plaintiff was not disabled.

            A.     The ALJ’s Decision




      2 The Commissioner employs a five-step process in determining disability.
See 20 C.F.R. § 404.1520(a)(4).



                                        3
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 4 of 20 PageID 1062




      At step two of the sequential evaluation process, the ALJ found that

Plaintiff had the following severe impairments: rheumatoid arthritis,

degenerative joint disease of the right shoulder, asthma with lung nodules

and interstitial changes, anemia, chronic eczematoid otitis externa and

conductive hearing loss, vertigo, chronic rhinitis, adjustment disorder,

depressive disorder, and generalized anxiety disorder. (Tr. 23.) The ALJ

then found that Plaintiff’s IBS, gastroesophageal reflux disease (“GERD”),

insomnia, hyperlipidemia, hypothyroidism, and cataract were non-severe

impairments because they did not significantly limit Plaintiff’s ability to

perform basic work activities. (Id.) The ALJ stated that he considered all

of Plaintiff’s medically determinable impairments, including the non-severe

ones, in assessing the RFC. (Id.)

      Before proceeding to step four, the ALJ found that Plaintiff had the

RFC to perform a reduced range of light work, 3 as follows:

      With her right upper extremity, the claimant can frequently
      operate hand controls and reach in all directions, including
      overhead. The claimant can occasionally climb ramps and
      stairs. She can never climb ladders, ropes, or scaffolds. She
      can occasionally balance, stoop, kneel, crouch, and crawl. She
      can have occasional exposure to humidity, wetness, dust, odors,
      fumes, pulmonary irritants, extreme cold, extreme heat, and
      vibration. She can work in moderate noise levels. She can have


      3 By definition, light work involves lifting no more than twenty pounds at a
time with frequent lifting or carrying of objects weighing up to ten pounds; it
requires a good deal of walking, standing, or sitting most of the time with some
pushing and pulling of arm or leg controls. 20 C.F.R. § 404.1567(b); SSR 83-10.


                                         4
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 5 of 20 PageID 1063




      no exposure to hazards, such as unprotected heights and moving
      machinery. She can perform simple, routine, and repetitive
      tasks. She can make simple work-related decisions. She can
      have occasional interaction with co-workers, supervisors, and the
      general public.

(Tr. 25.) In making this finding, the ALJ “considered all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence, based on the

requirements of 20 CFR [§] 404.1529 and SSR 16-3p.” (Id.)

      The ALJ discussed Plaintiff’s subjective complaints, the statements by

her husband, the objective medical findings, and the records and opinions of

treating, examining, and non-examining sources. (Tr. 26-31.) The ALJ

addressed the subjective complaints as follows:

      Prior to the hearing, the claimant reported she has limited range
      of motion in her arms and shoulders. She also experiences pain
      and stiffness in her joints with inflammation. She stated she
      cannot lift more than 10 pounds. She experiences fatigue,
      anxiety, and anger. She stated she is unable to work on a task
      for long periods. She cannot stand for long periods. She stated
      she has difficulty dressing, bathing, and carrying [sic] for her
      hair. She stated she does not prepare her own meals. She can
      perform laundry and household chores. She stated [she] does
      not go out alone or do any social activities. She reported
      limitations completing tasks and concentrating . . . .

      Thomas Goodwin, the claimant’s spouse, stated the claimant is
      unable to work due to bone issues, a rotator cuff injury, and
      arthritis. He stated that she exhibits limited range of motion
      and has limitation standing or sitting. She must have
      immediate access to restrooms. The claimant has difficulty
      dressing, bathing, and caring for her hair due to difficulty lifting
      her arms overhead and bending. He stated she is able to


                                        5
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 6 of 20 PageID 1064




      prepare her own meals and [do] limited housework. The
      claimant has limitations lifting, squatting, bending, standing,
      reaching, walking, stating [sic], kneeling, hearing, using her
      hands, climbing stairs, and concentrating . . . .

      During a telephone call with a state agency disability examiner,
      Mr. Goodwin reported the claimant experiences shortness of
      breath at times without activity triggers. She uses an inhaler
      which is helpful. . . .

      ...

      At the hearing, the claimant testified she drives about once a
      week, and goes to the doctor or to the supermarket. She stated
      it is difficult to drive due to pain in her arms and limitations
      lifting her arm. She stated she experiences swelling in her arms
      every[]day. Her medication does not help much. She also
      stated she has inflammation throughout her whole body. She
      stated she has allergies, asthma, and problems with her small
      intestine and immune system.

      The claimant testified she has an inhaler and nebulizer for her
      asthma. She stated she uses her nebulizer about twice a month.
      She stated she is allergic to dust. She stated she has difficulty
      sleeping due to anxiety. She denied doing any social activities.

      The claimant testified she is able to do chores and cooking, but
      this frequently causes inflammation throughout her entire body.
      She stated she can only do chores for 15 minutes at a time, and
      then rest for the remainder of the day. She stated she can sit for
      about 20 minutes and stand for 45 minutes. She reported she
      can walk up to 3 miles. She did not believe she can lift more
      than a gallon of milk.

(Tr. 26, 29-30.)

      Then, the ALJ found that while Plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms,

her statements concerning the intensity, persistence, and limiting effects of


                                       6
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 7 of 20 PageID 1065




those symptoms were “not entirely consistent with the medical evidence and

other evidence in the record.” (Tr. 30.) The ALJ explained that Plaintiff’s

statements regarding her mental symptoms were inconsistent because she

“reported experiencing improvement with Lexapro.” (Id.) As to Plaintiff’s

physical impairments, the ALJ stated that the imaging scans of her lungs

showed the abnormalities had stabilized and “[h]er other impairments were

controlled with medication, as she did not require significant emergency

medical treatment.” (Id.)

        The ALJ concluded that his RFC assessment was supported by

Plaintiff’s rheumatoid arthritis and degenerative joint disease. (Tr. 31.)

The ALJ added:

        The manipulative limitations are based on the changes in the
        claimant’s right shoulder. The postural limitations are
        consistent with the claimant’s arthritic pain. The environmental
        limitations are based on the claimant’s rhinitis and asthma due
        to her sensitivity to pulmonary irritants. The preclusion from
        hazards is based on the claimant’s vertigo and hearing loss. Due
        to the claimant’s anxiety and other mental impairments, the
        claimant is limited to simple work tasks with only occasional
        interaction with co-workers, superiors, and the general public.

(Id.)

        At step four, the ALJ determined that Plaintiff had no past relevant

work. (Id.) However, at the fifth and final step of the sequential

evaluation, the ALJ determined, after considering Plaintiff’s age, education,

work experience, RFC, and the VE’s testimony, that there were jobs existing


                                        7
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 8 of 20 PageID 1066




in significant numbers in the national economy that Plaintiff could have

performed through her date last insured. (Tr. 32.) The representative

occupations were light-duty jobs with a Specific Vocational Preparation

(“SVP”) of 2. (Id.)

            B.    Analysis

      Turning to the first issue, when a claimant seeks to establish disability

through her own testimony of pain or other subjective symptoms, the

Eleventh Circuit’s three-part “pain standard” applies. Holt v. Sullivan, 921

F.2d 1221, 1223 (11th Cir. 1991) (per curiam). “If the ALJ decides not to

credit such testimony, he must articulate explicit and adequate reasons for

doing so.” Id.

      The pain standard requires (1) evidence of an underlying medical
      condition and either (2) objective medical evidence that confirms
      the severity of the alleged pain arising from that condition or (3)
      that the objectively determined medical condition is of such a
      severity that it can be reasonably expected to give rise to the
      alleged pain.

Id.

      Once a claimant establishes that her pain is disabling through

“objective medical evidence from an acceptable medical source that shows . . .

a medical impairment(s) which could reasonably be expected to produce the

pain or other symptoms,” pursuant to 20 C.F.R. § 404.1529(a), “all evidence

about the intensity, persistence, and functionally limiting effects of pain or



                                        8
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 9 of 20 PageID 1067




other symptoms must be considered in addition to the medical signs and

laboratory findings in deciding the issue of disability,” Foote, 67 F.3d at 1561.

See also SSR 16-3p 4 (stating that after the ALJ finds a medically

determinable impairment exists, the ALJ must analyze “the intensity,

persistence, and limiting effects of the individual’s symptoms” to determine

“the extent to which an individual’s symptoms limit his or her ability to

perform work-related activities”).

      As stated in SSR 16-3p:

      In considering the intensity, persistence, and limiting effects of
      an individual’s symptoms, [the ALJ must] examine the entire
      case record, including the objective medical evidence; an
      individual’s statements about the intensity, persistence, and
      limiting effects of symptoms; statements and other information
      provided by medical sources and other persons; and any other
      relevant evidence in the individual’s case record.
      ...
      In evaluating an individual’s symptoms, it is not sufficient for our
      adjudicators to make a single, conclusory statement that “the
      individual’s statements about his or her symptoms have been
      considered” or that “the statements about the individual’s
      symptoms are (or are not) supported or consistent.” It is also not
      enough for our adjudicators simply to recite the factors described
      in the regulations for evaluating symptoms. 5 The

      4 SSR 16-3p rescinded and superseded SSR 96-7p, eliminating the use of the
term “credibility,” and clarifying that “subjective symptom evaluation is not an
examination of an individual’s character.” SSR 16-3p.

      5  These factors include: (1) a claimant’s daily activities; (2) the location,
duration, frequency, and intensity of the claimant’s pain or other symptoms; (3) any
precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side
effects of any medication taken to alleviate the claimant’s pain or other symptoms;
(5) any treatment, other than medication, received by the claimant to relieve the
pain or other symptoms; (6) any measures (other than treatment) used to relieve the


                                         9
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 10 of 20 PageID 1068




      determination or decision must contain specific reasons for the
      weight given to the individual’s symptoms, be consistent with
      and supported by the evidence, and be clearly articulated so the
      individual and any subsequent reviewer can assess how the
      adjudicator evaluated the individual’s symptoms.
      ...
      In evaluating an individual’s symptoms, our adjudicators will not
      assess an individual’s overall character or truthfulness in the
      manner typically used during an adversarial court litigation.
      The focus of the evaluation of an individual’s symptoms should
      not be to determine whether he or she is a truthful person.
      Rather, our adjudicators will focus on whether the evidence
      establishes a medically determinable impairment that could
      reasonably be expected to produce the individual’s symptoms and
      given the adjudicator’s evaluation of the individual’s symptoms,
      whether the intensity and persistence of the symptoms limit the
      individual’s ability to perform work-related activities[.]

SSR 16-3p.

      “[A]n individual’s attempts to seek medical treatment for symptoms

and to follow treatment once it is prescribed” will also be considered “when

evaluating whether symptom intensity and persistence affect the ability to

perform work-related activities.” Id. “[I]f the frequency or extent of the

treatment sought by an individual is not comparable with the degree of the

individual’s subjective complaints, or if the individual fails to follow

prescribed treatment that might improve symptoms, [the adjudicator] may

find the alleged intensity and persistence of an individual’s symptoms are



pain or other symptoms (e.g., lying flat on his or her back, standing for 15 to 20
minutes every hour, or sleeping on a board); and (7) any other factors concerning
the claimant’s functional limitations and restrictions due to pain or other
symptoms. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p.


                                         10
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 11 of 20 PageID 1069




inconsistent with the overall evidence of record.” Id. However, the

adjudicator “will not find an individual’s symptoms inconsistent with the

evidence in the record on this basis without considering possible reasons he

or she may not comply with treatment or seek treatment consistent with the

degree of his or her complaints.” Id. In considering an individual’s

treatment history, the adjudicator may consider, inter alia, one or more of the

following:

      •      That the individual may have structured his or her
      activities to minimize symptoms to a tolerable level by avoiding
      physical activities or mental stressors that aggravate his or her
      symptoms;
      •      That the individual may receive periodic treatment or
      evaluation for refills of medications because his or her symptoms
      have reached a plateau;
      •      That the individual may not agree to take prescription
      medications because the side effects are less tolerable than the
      symptoms;
      •      That the individual may not be able to afford treatment
      and may not have access to free or low-cost medical services;
      •      That a medical source may have advised the individual
      that there is no further effective treatment to prescribe or
      recommend that would benefit the individual;
      •      That due to various limitations (such as language or mental
      limitations), the individual may not understand the appropriate
      treatment for or the need for consistent treatment.

Id.

      Here, the ALJ found that while Plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms,

her statements concerning the intensity, persistence, and limiting effects of



                                      11
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 12 of 20 PageID 1070




those symptoms were “not entirely consistent with the medical evidence and

other evidence in the record.” (Tr. 30.) The ALJ explained that the imaging

scans of Plaintiff’s lungs showed the abnormalities had stabilized and “[h]er

other impairments were controlled with medication, as she did not require

significant emergency medical treatment.” (Id.)

      The ALJ provided explicit and adequate reasons, supported by

substantial evidence, for his evaluation of Plaintiff’s subjective complaints.

The ALJ properly noted that the chest CT scans over a period of time showed

that any abnormalities had stabilized. (Compare Tr. 435 (noting that a May

20, 2017 chest CT scan showed, inter alia, “[b]ilateral[,] chronic[-]appearing

peripheral groundglass/interstitial infiltrates consistent with chronic

interstitial lung disease,” “[b]ilateral[,] multiple pulmonary nodules

indeterminate,” “[m]ediastinal and hilar lymph nodes [that] could be reactive,

old granulomatous disease and less likely neoplastic,” and small hiatus

hernia) with Tr. 630 (noting that an August 28, 2017 chest CT scan showed

“[s]table noncalcified lung nodules when compared with prior outside study

[from] 05/20/17,” “[o]ther chronic lung changes . . . essentially unchanged,”

“[s]table lymph node prominence,” “[s]mall hiatal hernia,” and “[s]table low

attenuating lesions involving liver and left kidney which are sub[-]centimeter

and likely represent cysts”) and with Tr. 951-52 (noting that a March 16,

2018 chest CT scan showed: “1. Overall, no significant change in appearance


                                       12
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 13 of 20 PageID 1071




of the lungs on the prior CT exams. Multiple stable small pulmonary nodules

that measure up to 0.3 cm. Given the stability, these are considered probably

benign. . . . 2. Stable appearance of subpleural pulmonary scarring/fibrosis. 3.

Stable mildly enlarged mediastinal lymph nodes that measure up to 1.2

cm”).)

         Despite the stability in the CT scan results, Plaintiff argues that the

treatment records are fully consistent with her testimony of residual

breathing problems, such as dyspnea and occasional cough. (See Tr. 584,

638, 640, 953.) Yet, the record indicates that Plaintiff’s asthma was mild,

intermittent, without complication, and adequately controlled with

Prednisone, and that her inhaler was helpful or not needed at all. (See Tr.

26-27, 50, 468, 471, 586, 611, 658-59, 662, 823-24, 827, 830, 834-35, 945, 947

(also noting that Plaintiff did not need an inhaler because she was taking

Prednisone every two to three weeks for her rheumatoid arthritis, which also

relieved her asthma).)

         Substantial evidence in the record also supports the ALJ’s statement

that Plaintiff’s rheumatoid arthritis was stable. (See, e.g., Tr. 329, 345, 349,

353, 357, 929.) Although Plaintiff regularly complained of pain and

stiffness, her examinations were generally normal and Dr. Jeffrey Elston’s




                                          13
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 14 of 20 PageID 1072




overall assessment was either good or very good. 6 (Tr. 26-28, 490-91, 493,

620, 627, 672, 675, 678, 838, 852, 856, 860, 865, 877, 885, 895-96, 907-08, 916;

but see Tr. 483 & 873 (noting fair overall assessment).) Also, while Plaintiff

states that even after taking Tramadol and Norco she continued to

experience joint pain and stiffness, in her Supplemental Pain Questionnaire,

she reported that the medications helped with her pain. (Tr. 229.)

      Additionally, the ALJ correctly observed that Plaintiff “did not require

significant emergency medical treatment” (Tr. 30), because for the relevant

period of time, the record shows only one emergency room visit―on May 20,

2017―for left-sided chest pain with radiation to the left arm. (Tr. 26, 421-

34.) Also, contrary to Plaintiff’s argument, the ALJ did not fail to consider

the side effects of her medications. (See Tr. 24 (assessing moderate

limitations in understanding, remembering or applying information due to

Plaintiff’s “fatigue and medication effects”); Tr. 29, 465 & 471 (noting that

“Lexapro was causing fatigue” and Zoloft “was making her feel more

anxious”); cf. Tr. 829 & 834 (noting that in January and February of 2018,

Plaintiff was doing well and was not having any problems with her

medications) 7.)



      6   It should be noted that Dr. Elston’s progress notes are partially illegible.

      7  At her rheumatology exams, Plaintiff did not report any adverse drug
effects. (See Tr. 483, 627, 675, 852, 856, 860, 865, 873, 895, 907, 916.)


                                            14
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 15 of 20 PageID 1073




      Plaintiff also takes issue with the ALJ’s consideration of her testimony

regarding daily activities. (Tr. 26, 29-30, 51-53.) To the extent Plaintiff

argues that the ALJ did not adequately consider her daily activities, Plaintiff

is mistaken. (See Tr. 26, 29-30.) Further, to the extent Plaintiff argues that

the ALJ should have assessed greater limitations in light of her reported

daily activities, subjective complaints alone are insufficient to establish work-

related limitation or disability. See 42 U.S.C. § 423(d)(5)(A) (“An individual’s

statement as to pain or other symptoms shall not alone be conclusive

evidence of disability . . . .”). Here, the ALJ’s RFC assessment accounted for

Plaintiff’s impairments and any resulting limitations to the extent they were

supported by credible evidence. For example, while Plaintiff alleged that she

had difficulty dressing, bathing, and caring for her hair, the ALJ noted that

records from the Center for Behavioral Health described her as well-groomed

and clean. (Tr. 24, 26, 465, 468, 471, 474, 477, 542, 545, 548, 551, 554, 557,

560, 696, 700, 706, 712, 715.) Thus, Plaintiff’s argument that the ALJ did

not meaningfully address the factors listed in 20 C.F.R. § 404.1529(c)(3) lacks

merit.

      Plaintiff’s second argument also does not warrant a remand. In the

Eleventh Circuit, “[t]he finding of any severe impairment . . . is enough to

satisfy step two because once the ALJ proceeds beyond step two, he is

required to consider the claimant’s entire medical condition, including


                                       15
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 16 of 20 PageID 1074




impairments the ALJ determined were not severe.” Burgin v. Comm’r of

Soc. Sec., 420 F. App’x 901, 902 (11th Cir. 2011). Therefore, even if the ALJ

erred by not finding Plaintiff’s IBS to be a severe impairment, the error is

harmless because the ALJ found at least one severe impairment. See Heatly

v. Comm’r of Soc. Sec., 382 F. App’x 823, 824-25 (11th Cir. 2010) (per curiam)

(“Even if the ALJ erred in not indicating whether chronic pain syndrome was

a severe impairment, the error was harmless because the ALJ concluded that

[plaintiff] had a severe impairment: [sic] and that finding is all that step two

requires. . . . Nothing requires that the ALJ must identify, at step two, all of

the impairments that should be considered severe.”).

      At step two, the ALJ found that Plaintiff had the following severe

impairments: rheumatoid arthritis, degenerative joint disease of the right

shoulder, asthma with lung nodules and interstitial changes, anemia, chronic

eczematoid otitis externa and conductive hearing loss, vertigo, chronic

rhinitis, adjustment disorder, depressive disorder, and generalized anxiety

disorder.   (Tr. 23.)   Although Plaintiff’s IBS was not listed among the severe

impairments, the ALJ did not ignore this impairment as he determined that

Plaintiff’s IBS, along with other non-severe impairments, did not

significantly limit Plaintiff’s ability to perform basic work activities.   (Id.)

Moreover, the ALJ specifically stated that he considered all of Plaintiff’s

medically determinable impairments, including the non-severe ones, in


                                        16
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 17 of 20 PageID 1075




assessing the RFC and his discussion of the evidence supports his statement.

(Id.)

        For example, in determining the RFC, the ALJ noted Plaintiff’s

testimony of having “problems with her small intestine and immune system”

(Tr. 29), and her husband’s statement that Plaintiff “must have immediate

access to restrooms” (Tr. 26).   The ALJ also noted:

        During a GI examination with William Mayoral, M.D., on May
        25, 2017, the claimant reported left lower quadrant pain with
        radiation to her left flank and left lower extremity, worsened by
        physical activity and movement. She was not in acute distress.
        Her blood pressure was 130/89. The claimant was started on a
        trial of Librax with [C]lidinium 3F/20-23). Bloodwork collected
        on May 26, 2017, indicated a normal sedimentation rate by
        modified [W]estergren. Her Alsolase level was within normal
        limits (Exhibit B6F/15-17).

        At a follow[-]up examination with Dr. Mayoral on June 9, 2017,
        he reviewed the claimant’s workup and imaging studies, which
        ruled out [IBS], as well as other etiologies. The claimant stated
        she did not experience relief after taking Librax for one week and
        discontinued taking it.

(Tr. 26-27.)   Further, as part of his discussion of Dr. Delgado’s examination

records, the ALJ noted that Plaintiff was taking medications for GERD,

among other conditions. (Tr. 28.)

        As shown by the ALJ’s decision, he adequately considered all of

Plaintiff’s impairments, both severe and non-severe, in combination. See

Tuggerson-Brown v. Comm’r of Soc. Sec., No. 13-14168, 572 F. App’x 949,

951-52 (11th Cir. 2014) (per curiam) (“[T]he ALJ stated that he evaluated


                                        17
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 18 of 20 PageID 1076




whether [plaintiff] had an ‘impairment or combination of impairments’ that

met a listing and that he considered ‘all symptoms’ in determining her RFC.

Under our precedent, those statements are enough to demonstrate that the

ALJ considered all necessary evidence.”). Furthermore, while the ALJ

considered all of Plaintiff’s impairments, he incorporated into the RFC

assessment only those limitations resulting from the impairments, which he

found to be supported by the record.

      Moreover, the ALJ’s findings are supported by substantial evidence.

(See, e.g., Tr. 453 (noting that Dr. Mayoral’s diagnoses after Plaintiff’s

endoscopy and colonoscopy did not include IBS); Tr. 512 (assessing diarrhea,

GERD, and abdominal pain, but no IBS); Tr. 514, 516, 518, 520, 522, 524-27,

& 687-89 (noting that Plaintiff underwent “extensive workup[,] including

imaging studies, blood work and endoscopic intervention[,] [at Mayo Clinic,

as a result of] which IBD was ruled out, as well as[] other etiologies”; noting

that the possibility of IBS-D had been “discussed and entertained”; and also

noting intermittent abdominal pain radiating to her left flank and left lower

extremity, which was relieved only with Prednisone prescribed by her

rheumatologist); Tr. 534 (noting normal hepatobiliary scan with normal

ejection fraction); Tr. 692 (noting that a CT scan of the abdomen/pelvis from

June 21, 2017 showed “[n]o acute process and no suspicious finding,” and a

                                        18
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 19 of 20 PageID 1077




small hiatal hernia); Tr. 486 (noting no GI complaints); see also Tr. 468

(reporting no incontinence); but see Tr. 527 (assessing GERD, IBS,

diverticular disease, and right upper quadrant abdominal pain).)      In sum,

even if the ALJ erred in finding Plaintiff’s IBS to be a non-severe

impairment, a remand is not warranted, because the ALJ considered all of

Plaintiff’s impairments, both severe and non-severe, in combination at

subsequent steps of the sequential evaluation process and his decision is

supported by substantial evidence.

      III.   Conclusion

      The Court does not make independent factual determinations, re-weigh

the evidence, or substitute its decision for that of the ALJ. Thus, the

question is not whether the Court would have arrived at the same decision on

de novo review; rather, the Court’s review is limited to determining whether

the ALJ’s findings are based on correct legal standards and supported by

substantial evidence. Based on this standard of review, the Court concludes

that the ALJ’s decision that Plaintiff was not disabled within the meaning of

the Social Security Act for the time period in question is due to be affirmed.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is AFFIRMED.

      2.     The Clerk of Court is directed to enter judgment consistent with

                                       19
Case 6:20-cv-01291-MCR Document 21 Filed 09/16/21 Page 20 of 20 PageID 1078




this Order, terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, on September 16,

2021.




Copies to:

Counsel of Record




                                      20
